Oassoday, J.
We assume, for the purposes of this case, that the attempt to serve the garnishee summons and affidavit upon E. 8. Hoyt was a failure. But they were duly served upon the other defendant, Wesley Kinney. They were also duly served upon Frank M. Hoyt, who had appeared in the original action twelve days before the entry of judgment. Eor the - reasons given in the opinion filed herewith in the case of Winner v. Hoyt, ante, p. 278, we must hold that the court had jurisdiction of the property and credits in the hands of the garnishees, and that the notice given was sufficient to prevent the service on the garnishees from becoming void and of no effect from the beginning.
*296By the Oourt.— The order ■ of the county court appealed from in this action is reversed, and the cause is remanded for further proceedings according to law.